Citation Nr: 0323893	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-20 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cervical 
degenerative joint disease with sternocleidoastoid muscle 
pain. 

2.  Entitlement to service connection for disorders of the 
right masseter and right temporalis muscles.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active duty from August 1974 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the above claims.  In that rating action the RO 
consolidated all of the veteran's claimed manifestations in 
one claim.  After reviewing the file, the Board has 
determined that the manifestations are most appropriately 
considered as two separate claims, as characterized on the 
title page.  


FINDINGS OF FACT

1.  The most probative evidence has etiologically attributed 
the veteran's cervical degenerative joint disease and 
sternocleidoastoid muscle (SCM) pain to his employment as a 
mail carrier.

2.  Muscle pain of the right masseter and right temporalis 
has not been established as a disability independent and 
separate from the already service-connected temporomandibular 
joint (TMJ) syndrome.  




CONCLUSIONS OF LAW

1.  Service connection for cervical degenerative joint 
disease with sternocleidoastoid muscle pain is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § § 3.303, 
3.310 (2002).

2.  Service connection disorders of the right masseter and 
right temporalis muscles is not warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in a May 2000 rating 
decision, August 2000 statement of the case (SOC), and 
February 2003 supplemental statement of the case (SSOC) of 
the applicable law and reasons for the denial of the claims.  

By virtue of May 2003 correspondence from the RO, the veteran 
has been informed of what the evidence needs to show in order 
for the claims to be granted.  VA has also informed the 
veteran of the type of information and evidence necessary to 
substantiate his claims, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, there is no indication of any 
additional relevant records that the RO failed to obtain.  
The RO obtained the veteran's service medical records, VA 
treatment records, and private treatment records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in 2000 and 
2002.  Additional examination and opinions are not warranted 
in this case.  See 38 C.F.R. § 3.159(c)(4)(A).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

The service medical records show that the veteran was 
involved in a motorcycle accident in July 1977, injuring the 
right side of his face.  A diagnosis of temporomandibular 
joint syndrome was made in August 1983.  

A March 1984 VA examination report reflects that the veteran 
complained of tenderness over both temporomandibular joints 
and in the masseter muscles bilaterally.  There was full 
range of motion of both temporomandibular joints and the 
veteran could open his mouth widely.  Opening of the mouth 
caused a very loud popping and both temporomandibular joints 
subluxed.  A diagnosis of bilateral temporomandibular joint 
syndrome, with normal X-ray films was made.  An examination 
of the neck, back and extremity joints was normal.  

By rating action of May 1984, the RO granted service 
connection for temporomandibular joint (TMJ) syndrome.

A VA dental examination was conducted in September 1997.  
Physical examination showed a loud pop on opening his mouth, 
especially on the right side.  After the pop he could open 
his mouth to 37 mm.  There was no discomfort over the 
temporalis muscle areas.  An assessment of internal 
derangement with disc condyle incoordination of the 
temporomandibular joint was made.  It was noted that this 
arthralgia was initially caused by changes in barometric 
pressure and had resulted in permanent changes in the ability 
to chew and eat normally.  

In a September 1997 rating action, a 10 percent evaluation 
was assigned for limited motion of the temporomandibular 
articulation.  

Private medical records dated from June to October 1997 
document complaints and treatment of TMJ pain.  A private 
medical record dated in January 1998 documents findings of a 
mildly decreased opening of the jaw, secondary to pain, as 
well as pain and crepitation on motion.  

VA medical records dated in 1998 reference treatment for TMJ 
and ear symptoms.

A VA dental examination was conducted in October 1998.  
Examination revealed tenderness in the right 
sternocleidomastoid muscle and over the right temporalis 
muscle.  The examiner summarized that the veteran had 
internal derangement of the temporomandibular (TM) joint with 
a closed lock (was unable to open widely).  Myofascial pain 
in the right masseter, right temporalis and right 
sternocleidomastoid was also noted.  

In a January 1999 rating action, the RO granted a 20 percent 
evaluation for limited motion of the tempomandibular 
articulation.  In a May 1999 Board decision, an increased 
evaluation of 30 percent was granted. 

VA medical records dated in 1999 show that in March, the 
veteran was seen for complaints of neck pain.  The history 
indicated that the veteran had no history of a neck injury 
and that he was a postal worker.  An assessment of possible 
cervical radiculopathy or possible muscle strain, secondary 
to carrying heavy loads on the right shoulder, was made.  A 
May 1999 entry documents the veteran's complaints of pain in 
the right neck and trapezius to the shoulder worse with right 
rotation.  It was noted that this was most likely worsened by 
his job at the post office, sorting mail and using his right 
arm repetitively.  

A VA dental examination was conducted in August 1999.  The 
examiner reviewed the claims folder.  The veteran complained 
of pain just posterior to the right ear lobe radiating to the 
right temporales area and right masseter area and down the 
right side of the neck to the top of the right shoulder.  The 
examiner opined that the pain the veteran was experiencing 
was more likely than not related to his service-connected TMJ 
dysfunctions.  The examiner also opined that it was at least 
as likely as not that the veteran's cervical complaints were 
an outcome of his TMJ dysfunctions.  However, in March 2000 
the examiner provided an addendum to the report, indicating 
that the pain the veteran was experiencing was not related to 
his TMJ.  

A VA medical record dated in November 1999 indicates that the 
veteran developed tendonitis of the right shoulder while 
carrying his mailbag.  A private occupational injury report 
dated in 1999 indicates that the veteran had been employed as 
a post carrier for 15 years and that his complaints of right 
shoulder problems began in March 1999.  Diagnoses of right 
trapezius strain and right shoulder tendonitis were made in 
December 1999.  

A VA examination of the spine was conducted in March 2000.  
The examiner reviewed the claims folder and noted that a 
review of the service medical records documented a motorcycle 
accident during service, resulting in facial injuries, but no 
documentation of any neck injury.  An impression of mild 
cervical degenerative joint disease with right C3-4 
neuroforaminal narrowing and myofascial pain in the upper 
trapezius muscles.  The examiner opined that the neck and 
upper back pain was coming from the cervical degenerative 
disease.  The examiner could not attribute the symptoms to 
TMJ, as there was no information available to link the neck 
pain to the veteran's motorcycle accident during service.  

VA medical records show that in March 2001, the veteran was 
seen for complaints of right-sided TMJ tenderness extending 
to the right side of his neck and shoulder.  A history of a 
motorcycle accident 25 years earlier was noted.  Physical 
examination revealed right sided TMJ tenderness extending 
down with significant pain along the right side of the neck 
and mandible, with limited range of motion of the neck.  The 
doctor opined that these symptoms were likely the result of 
trauma from the motorcycle accident of years ago.  

In December 2001, a VA examiner stated that the veteran had 
muscle pain in his shoulder which could be due to heavy bags 
of mail, and may have some relation as well to his TMJ.

A VA dental and oral examination was conducted in July 2002 
by the same examiner that saw the veteran in August 1999.  
The examiner again reviewed the claims folder.  It was noted 
that the veteran was employed as a mail carrier and was on 
light duty due to injuries of the right shoulder and neck.  
The veteran's complaints included right TMJ pain, and pain of 
the right muscles of mastication, right mastoid area, the 
back of the neck, right shoulder, right arm, right forearm 
and right hand.  Examination revealed tenderness of the right 
masseter, digastric, trapezius and SCM muscles to palpation, 
but no tenderness of the temporalis muscles.  Assessments of 
temporomandibular dysfunction (TMD) and probable cervical 
degenerative joint disease were noted.  The examiner 
commented that the veteran had many of the classical TMD 
signs and symptoms (joint noises, jaw pain, masticatory 
muscle tenderness, TMJ tenderness, jaw opening 
irregularities, jaw stiffness and fatigue, and pain on 
opening, more likely than not related to his active duty 
injury.  The examiner opined that the cervical degenerative 
joint disease, including symptoms of muscle pains, neck 
aches, headaches and shoulder pain, were not likely related 
to his active duty.  

The VA doctor also addressed other specific questions.  He 
stated that the TMJ did not aggravate a pre-existing problem 
with the right masseter and right temporalis muscle, and 
noted that it was highly likely that this pain was probably a 
referred pain from the TMJ.  He opined that this muscle pain 
was related to the TMJ, but did not constitute a separate 
condition.  He further opined that there was no evidence of 
any injury to these muscles.  

In summary, the doctor explained that it was likely that 
there was going to be some overlapping signs and symptoms 
with the TMD and cervical DJD since they were so closely 
approximated.  He stated that the myofascial pains were 
likely part of the TMD, but that the pains in the right SCM 
muscle, mastoid area, trapezius, deltoid and forearm to hand 
were likely to be part of the DJD.  The doctor opined that 
the DJD was perhaps caused by repetitive stress/injury from 
carrying a heavy mailbag for more than 10 years.  


Pertinent Law and Regulations

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  In addition, service 
connection for arthritis may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2002).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 



Analysis

Cervical degenerative joint disease with sternocleidoastoid 
muscle pain

The service medical records in this case are negative for any 
indication of cervical degenerative joint disease or 
sternocleidoastoid muscle pain.  In fact, post-service 
medical records show these symptoms did not manifest until 
many years after service.  The Board does note that an 
October 1998 VA examination report documented myofascial pain 
in the right sternocleidomastoid muscle.  Degenerative joint 
disease of the cervical spine was diagnosed most recently as 
shown in a July 2002 VA examination report.  

In this case, the probative and persuasive medical evidence 
of record has etiologically linked the veteran's cervical 
degenerative joint disease and sternocleidomastoid muscle 
pain to his employment as a mail carrier, and not to his 
active service or his service-connected TM articulation.  
Indeed, the veteran himself has associated these conditions 
with his employment.  The record also contains a private 
occupational injury report dated in 1999 which links the 
veteran's neck symptoms to his employment as a mail carrier.  

While the file does contain opinions, as shown in March and 
December 2001 VA treatment records, which links the veteran's 
neck and shoulder symptoms with his motorcycle accident 
sustained during service and/or his TM articulation, the 
Board finds that these opinion appear to have been made based 
on the history provided by the veteran alone, and not upon 
review of the entirety of the records.  See Prejean v. West, 
13 Vet. App. 444, 448-449 (2000).  The service medical 
records, which are more accurate and probative, fail to 
document any neck involvement in conjunction with the 1977 
motorcycle accident.  Where the examiner relies on history as 
related by veteran, the diagnoses can be no better than the 
facts alleged by veteran.  See Swann v. Brown, 5 Vet. App. 
229 (1993).  These statements have little probative value, as 
neither examiner reviewed the claims folder.

The August 1999/July 2002 and March 2000 VA examiners, who 
reviewed the claims folder, failed to etiologically link the 
veteran's cervical complaints/ sternocleidomastoid muscle 
pain to his active service or service-connected TM 
articulation, as did private medical records, which 
attributed these conditions to the veteran's employment as a 
mail carrier.  Essentially, the greater weight and the most 
probative evidence have attributed the veteran's claimed 
conditions to his occupation.  These opinions form a medical 
consensus as to the etiology of the veteran's cervical 
complaints/ sternocleidomastoid muscle pain.

With respect to the claim of service connection for 
sternocleidomastoid muscle pain, the Board is compelled to 
point out that symptoms of pain alone do not represent a 
finding of an underlying disability, inasmuch as this symptom 
standing alone has not been shown to be primarily productive 
of any physical or functional impairment.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  

Consistent with the discussion of the evidence contained 
herein, the Board concludes that the preponderance of the 
evidence is against establishing service connection for 
cervical degenerative joint disease with sternocleidomastoid 
muscle pain.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).

Disorders of the right masseter and right temporalis muscles

As indicated, the record clearly establishes that the veteran 
sustained a motorcycle accident during service, causing 
injuries to the right side of his face.  Service connection 
is currently in effect for limited motion of the 
temporomandibular articulation, for which a 30 percent 
evaluation is assigned.  The veteran urges that service 
connection is warranted for disorders of the right masseter 
and right temporalis muscles, apparently secondary to this 
service-connected disability.  

VA records and examinations dated since 1998 have documented 
the veteran's complaints of right masseter and right 
temporalis muscle pain.  However, the Board points out that 
these symptoms alone do not represent a finding of an 
underlying disability, inasmuch as these symptoms have not 
been shown to be primarily productive of any physical or 
functional impairment.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).

Moreover, VA medical records and examination reports reflect 
that the veteran's symptoms of right masseter and right 
temporalis muscle pain have consistently been associated with 
his temporomandibular syndrome.  In fact, none of the 
available medical evidence establishes or suggests that right 
masseter and right temporalis muscle pain represent a 
disability independent and separate from that condition, or 
that it is attributable to any other source or disability.  
The 2002 VA examination report shows that the examiner 
specifically opined that (1) TMJ did not aggravate a pre-
existing problem with the right masseter and right temporalis 
muscle, (2) that it was highly likely that this pain was 
probably a referred pain from the TMJ and (3) that this 
muscle pain was related to the TMJ, but did not constitute a 
separate condition.  He further opined that there was no 
evidence of any injury to these muscles.  

As indicated, service connection is already in effect for 
temporomandibular syndrome.  Under VA law and regulations, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14; see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the veteran is 
entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, the record reflects that the symptoms 
right masseter and right temporalis muscle pain are part and 
parcel of the already service-connected temporomandibular 
syndrome, nor does the record include an opinion to the 
contrary.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
right masseter and right temporalis muscle pain.  In essence, 
there is no evidence of these currently claimed conditions 
existing separately and independently from the currently 
diagnosed and already service-connected temporomandibular 
articulation.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002).


ORDER

Entitlement to service connection for cervical degenerative 
joint disease with sternocleidoastoid muscle pain is denied.

Entitlement to service connection for disorders of the right 
masseter and right temporalis muscles is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

